DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 8, 9, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2003/0082833) in view of Turner et al (5122,222).
	The Yu et al reference teaches deposition of strontium titanate, and a system for note entire reference.  A substrate is placed in a chamber part of a deposition system.  Growth is started and a film starts to form on the substrate.  During deposition an RHEED instrument is used, note para 0048.  The date from the RHEED is used to control and can change process conditions, note para 0048 and 0100.  The stoichiometry can be controlled using this method, note para 0048.  The sole difference between the instant claim and the prior art is the use of the computer to acquire and calculate changes.  However, the Turner et al reference teaches using a computer system which is fed RHEED date and uses the date to calculate needed changes to the process condition to maintain stoichiometry, note figures and para 15 and 17/  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Yu et al reference by the teachings of the Turner et al reference to add a computer system in order to increase control and maintain the desired stoichiometry (instant claim 12).
 	With regards to claim 5, the combined references teach using at least one RHEED pattern which is an electron diffraction pattern, note cites above.
	With regards to claims 8 and 9, the Yu et al reference teaches growing a strontium barium titanite, note example 1.
Claim(s) 2, 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2003/0082833) in view of Turner et al (5122,222).
	The Yu et al and Turner et al references are relied on for the same reasons as  stated, supra, and differ from the instant claims in the ratio between two regions and it comparing to a threshold value.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in t he art before the filing date of the instant invention to determine through routine experimentation the optimum, operable data point areas to be collected and compares (instant claim 2) and compare to a threshold value (instant claim 3) in the combined references in order to increase the precision of the data and thus the overall quality of the layer grown.
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2003/0082833) in view of Turner et al (5122,222).
	The Yu et al and Turner et al references are relied on for the same reasons as  stated, supra, and differ from the instant claim in the machine learning algorithm.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable means to control the growth, a learning algorithm in the combined references in order to control and change the process at a faster rate.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2003/0082833) in view of Turner et al (5122,222).
	The Yu et al and Turner et al references are relied on for the same reasons as  stated, supra, and differ from the instant claims in the determing of the oscillations and amplitudes of the pattern  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable data point collection from the RHEED pattern which is sinewave in the combined references in order to have more points of data giving more information to change the process.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2003/0082833) in view of Turner et al (5122,222).
	The Yu et al and Turner et al references are relied on for the same reasons as  stated, supra, and differ from the instant claim in the using different orientations.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable number of orientations to use data from in the combined references in order to increase the precision of the data.
Claim(s) 16 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2003/0082833) in view of Turner et al (5122,222).
	The Yu et al and Turner et al references are relied on for the same reasons as  stated, supra, and differ from the instant claims in the use of the mean value as data.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable use of the data, mean value in the combined references in order to improve quality of the layer grown.

			Examiner’ Remarks
	The Liang, Demkov, JP 5019247 and WO 0106538 references are merely cited of interest as showing the state of the art for RHEED uses in depositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714